Exhibit 10.1
 
 
AMENDMENT NO. 1, dated as of December 20, 2010 (this “Amendment”), to that
Investment Agreement, dated as of November 4, 2010 (the “Agreement”), by and
between Central Pacific Financial Corp., a Hawaii corporation (the “Company”),
and Carlyle Financial Services Harbor, L.P., a Delaware limited partnership (the
“Investor”).  Capitalized terms used but not defined herein have the meanings
ascribed to such terms in the Agreement.
 
RECITALS
 
A. Pursuant to Section 6.4 of the Agreement, the Company and the Investor may
amend the Agreement in writing; and
 
B. The parties desire to make certain amendments to the Agreement as set forth
below.
 
NOW, THEREFORE, in consideration of the foregoing mutual covenants contained in
this Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:
 
1.1 Amendments.
 
(a) The Agreement is hereby amended by replacing each instance of “$0.75” with
“$0.50” in each of Recitals A, B and C and Sections 1.1 and 1.2(c)(ii)(M) of the
Agreement.
 
(b) The Agreement is hereby amended by replacing each instance of “25%” with
“32.5%” in each of Recital C and Section 1.2(c)(ii)(M) of the Agreement.
 
(c) Section 3.15(b) of the Agreement is hereby amended and restated as
follows:  “Each Right shall entitle the holder thereof to purchase a specified
number of Common Shares, provided that (i) no such holder shall thereby exceed,
together with any other Person with whom such holder may be aggregated under
applicable Law, 4.99% beneficial ownership of the Company’s equity securities
and (ii) the aggregate purchase price of all Common Shares purchased in the
Rights Offering shall not exceed $20,000,000.”
 
(d) Section 3.15(c) of the Agreement is hereby amended and restated as
follows:  “In the event the Rights Offering is over-subscribed, subscriptions by
holders of Rights shall be reduced proportionally based on the number of Common
Shares such holders elect to purchase pursuant to their over-subscription
privilege.”
 
1.2 General.
 
(a) Except as expressly amended hereby, the Agreement shall remain in full force
and effect in accordance with the terms thereof.  All references in the
Agreement to “this Agreement” shall be deemed to refer to the Agreement as
amended by this Amendment.
 
(b) For the convenience of the parties hereto, this Amendment may be executed in
any number of separate counterparts, each such counterpart being deemed to be an
original instrument, and all such counterparts will together constitute the same
agreement. Executed signature pages to this Amendment may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.
 
(c) The provisions of Article 6 (Miscellaneous) of the Agreement shall apply
mutatis mutandis to this Amendment, and to the Agreement as modified by this
Amendment, taken together as a single agreement, reflecting the terms therein as
modified hereby.
 
[Signature page follows]
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first above
written.
 



 
CENTRAL PACIFIC FINANCIAL CORP.
         
By:
/s/ Glenn K.C. Ching
   
Name:
Glenn K.C. Ching
   
Title:
Senior Vice President




 
CARLYLE FINANCIAL SERVICES HARBOR, L.P.
          By: 
TCG Financial Services, L.P.,
its general partner
        By: 
Carlyle Financial Services, Ltd.,
its general partner
             
By:
/s/ John Redett
   
Name:
John Redett
   
Title:
Principal



 
 

--------------------------------------------------------------------------------

 